By the Court.

Stephens, J.,
delivering the opinion.
Mr. Justice Blackstone, in 3 Book Com. side page 205, says it was resolved by all the Judges in 32 Ga., 2, that the writ of ejectment and its nominal parties are “judicially to be considered as the fictitious form of an action, really brought by the lessor of the plaintiff against the tenant in possession, invented, under the control and power of the Court, for the advancement of justice in many respects, and to force the parties to go to trial on the merits, without being entangled in the nicety of pleadings on either side.” The peculiar advantage which this form of action confers upon the lessor of the plaintiff is, that, in addition to his own title, he may avail himself of the titles of other persons whom, under equitable restrictions, he may introduce as other lessors of the plaintiff. These different titles are different causes of action which are allowed to be joined in the same action. In their nature, they are not amendments, one to the other, but separate causes of action, each one in conflict with all the rest; and though new ones may be introduced in the progress of the case by way of amendment, yet they are introduced upon terms, and the defendant may plead de novo. See note, Adams on Eject., 201. The name amendments, should never be allowed to defeat the just consequences of their true nature as new causes of action. Each of these titles, whether introduced at the beginning or as an amendment afterwards, should be tried upon its own *875merits, as it may stand when introduced to the Court. For purposes of defense, justice requires that, as to each one of them, the action should be considered as commenced when that cause of action is introduced into the declaration. To hold that the action has been commenced as to any cause of action, before that cause of action has been brought to the notice of the Court, is to invent a new fiction for the defeat of justice instead of its advancement.
Judgment reversed.